Order entered November 19, 2014




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-14-00907-CR

                       ADRIAN GERARDO FLORES, Appellant

                                           V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the 194th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. F11-62554-M

                                       ORDER
                       Before Justices Francis, Evans, and Stoddart

      Based on the Court’s opinion of this date, we DIRECT the Clerk of this Court to issue

our mandate INSTANTER.


                                                  /s/   MOLLY FRANCIS
                                                        JUSTICE